 



RENT-A-CENTER, INC.
DEFERRED COMPENSATION PLAN
Effective as of July 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I ESTABLISHMENT AND PURPOSE OF THE PLAN
    1  
1.01 Establishment of the Plan
    1  
1.02 Purpose
    1  
 
       
ARTICLE II DEFINITIONS
    1  
 
       
ARTICLE III ELIGIBILITY AND PARTICIPATION
    9  
3.01 Eligibility
    9  
3.02 Cessation of Eligible Employee Status
    9  
3.03 Deferred Compensation — General Rules
    9  
3.04 Deferred Compensation — Amounts
    12  
3.05 Matching Contribution
    12  
3.06 Discretionary Contribution
    13  
3.07 FICA and Other Taxes
    13  
 
       
ARTICLE IV BENEFITS AND VALUATION OF ACCOUNTS
    14  
4.01 Withholding and Crediting of Annual Deferral Amounts
    14  
4.02 Employer Matching Contribution
    14  
4.03 Employer Discretionary Contribution
    14  
4.04 Crediting of Amounts after Benefit Distribution
    15  
4.05 Periodic Determination of Participant’s Deferred Account, Matching
Contribution Account and Discretionary
   Contribution Account
    15  
4.06 Deferred Stock Account Measurement Fund
    17  
4.07 Vesting
    17  
4.08 Distribution Elections
    19  
4.09 Termination Benefit
    21  
4.10 Retirement Benefit
    21  
4.11 Disability
    22  
4.12 Death
    22  
4.13 Change Of Control Benefit
    22  
4.14 Withdrawal Payout/Suspensions for Unforeseeable Emergencies
    23  
4.15 Designation of Beneficiaries
    23  
4.16 Forfeiture for Cause
    25  
4.17 Unclaimed Benefits
    25  
 
       
ARTICLE V SOURCE OF PAYMENT OF BENEFITS
    26  
5.01 Source of Funds
    26  
5.02 Establishment of a Trust
    26  
5.03 Interrelationship of the Plan and the Trust
    26  
5.04 Distributions From the Trust
    27  
5.05 Purchase of Insurance Policies or Contracts
    27  

 i

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE VI ADMINISTRATION
    27  
6.01 Appointment of Committee
    27  
6.02 Compensated Expenses of the Committee
    27  
6.03 Secretary and Agents of the Committee
    27  
6.04 Actions of Committee
    28  
6.05 Authority of Committee
    29  
6.06 General Administrative Powers
    29  
6.07 Plan Administrator
    29  
6.08 Duties of Administrative Personnel
    29  
6.09 Indemnity
    29  
6.10 Review Procedures Under ERISA
    30  
 
       
ARTICLE VII PARTICIPATION BY EMPLOYERS
    32  
7.01 Adoption of Plan by Affiliated Company
    32  
7.02 Rights and Obligations of the Company and the Employers
    32  
7.03 Withdrawal from Plan
    33  
7.04 Continuance by Successor Company
    33  
 
       
ARTICLE VIII TERMINATION OF PLAN, AMENDMENT OR MODIFICATION
    33  
8.01 Termination of Plan
    33  
8.02 Amendment
    34  
 
       
ARTICLE IX MISCELLANEOUS PROVISIONS
    34  
9.01 Status of Plan
    34  
9.02 Effect of Payment
    34  
9.03 Unsecured General Creditor
    35  
9.04 Employer’s Liability
    35  
9.05 No Right to Continue in Employment
    35  
9.06 Binding Effect
    35  
9.07 Furnishing Information
    35  
9.08 Integrated Plan
    35  
9.09 Controlling Law
    35  
9.10 Expenses
    35  
9.11 Notice
    35  
9.12 Inalienability of Benefits
    36  
9.13 Court Order
    36  
9.14 Spouse’s Interest
    36  
9.15 Withholding
    37  
9.16 Validity
    37  
9.17 Incompetent
    37  
9.18 Distribution in the Event of Income Inclusion Under 409A
    37  
9.19 Deduction Limitation on Benefit Payments
    37  
9.20 Obligations to the Company
    38  

 ii

 



--------------------------------------------------------------------------------



 



RENT-A-CENTER, INC.
DEFERRED COMPENSATION PLAN
ARTICLE I
ESTABLISHMENT AND PURPOSE OF THE PLAN

1.01   Establishment of the Plan. Rent-A-Center, Inc. (the “Company”) desires to
adopt and establish an unfunded deferred compensation plan for a select group of
its key management and highly compensated employees. Effective as of July 1,
2007 (the “Effective Date”), the Company has by execution of this document
created a plan which shall be known as the “Rent-A-Center, Inc. Deferred
Compensation Plan.”   1.02   Purpose. The purpose of the Plan is to provide
deferred compensation and retirement income to a select group of key management
personnel and highly compensated employees who contribute materially to the
continued growth, development and future business success of the Company.      
It is the intention of the Company that the Plan meet all of the requirements
necessary or appropriate to qualify it as a non-qualified, unfunded, unsecured
plan of deferred compensation for a select group of management or highly
compensated employees within the meaning of sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and all Plan provisions shall be interpreted accordingly.

ARTICLE II
DEFINITIONS

2.01   “Account” or “Accounts” shall mean all or any of the Deferred Account
maintained under Section 4.01, the Matching Contribution Account maintained
under Section 4.02 and the Discretionary Contribution Account maintained under
Section 4.03 or any other Section of the Plan to reflect a Participant’s
interest (or the undistributed interest of a Beneficiary) under the Plan to the
extent any one or more of such Accounts have been created for a Participant or
Beneficiary. Each Account shall be a bookkeeping entry only and shall be
utilized solely as a devise for the measurement and determination of the amounts
to be paid to a Participant, or his designated Beneficiary, pursuant to this
Plan.   2.02   “Annual Installment Method” shall be an annual installment
payment over the number of years selected by the Participant in accordance with
this Plan, calculated as follows: (i) for the first annual installment, the
Participant’s vested Account shall be calculated as of the close of business on
or around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, and (ii) for remaining annual installments,
the Participant’s vested Account shall be calculated on every anniversary of
such calculation date, as applicable. Each annual installment shall be
calculated by multiplying the balance of the Participant’s Account attributable
to the Participant’s Deferred Account, Matching Contribution Account and
Discretionary Contribution

1



--------------------------------------------------------------------------------



 



    Account by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due the Participant. By way of
example, if the Participant elects a ten (10) year Annual Installment Method for
the Termination Benefit, the first payment shall be 1/10 of the vested Account,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the vested Account, calculated as described in this definition.

2.03   “Base Salary” shall mean the annual base rate of cash compensation paid
by the Company to or for the benefit of a Participant for services rendered or
labor performed during any calendar year while a Participant, including base pay
a Participant could have received in cash in lieu of (A) deferrals pursuant to
Section 3.03 and (B) contributions made on his behalf to any retirement plan
which is qualified under section 401 of the Code and which is maintained by the
Company or any affiliated company, or to any cafeteria plan under section 125 of
the Code which is maintained by the Company or any affiliated company, if such
plans exist.   2.04   “Beneficiary” shall mean any person or entity, designated
in accordance with Section 4.16, entitled to receive benefits which are payable
upon or after a Participant’s death pursuant to the terms of this Plan.   2.05  
“Benefit Distribution Date” shall mean the date that triggers distribution of a
Participant’s vested Account. A Participant’s Benefit Distribution Date shall be
determined upon the occurrence of any one of the following:

  (a)   If the Participant experiences a Termination of Employment, for any
reason other than the Participant’s Retirement or death, his or her Benefit
Distribution Date shall be the date on which the Participant experiences a
Termination of Employment unless the Participant is a Specified Employee in
which case the Specified Employee’s Benefit Distribution Date will be the six
(6) month anniversary of the date on which the Specified Employee experiences a
Termination of Employment; or     (b)   If a Participant experiences a
Termination of Employment as a result of the Participant’s Retirement, his or
her Benefit Distribution Date shall be the date on which the Participant
experiences a Termination of Employment unless the Participant is a Specified
Employee in which case the Specified Employee’s Benefit Distribution Date will
be the six (6) month anniversary of the date on which the Specified Employee
experiences a Termination of Employment as a result of his or her Retirement;
provided, however, in the event the Participant has changed his or her
retirement benefit election in accordance with Section 4.10, his or her Benefit
Distribution Date shall be postponed in accordance with Section 4.10, as
applicable; or     (c)   The date on which the Committee is provided with proof
that is satisfactory to the Committee of the Participant’s death, if the
Participant dies prior to the complete distribution of his or her vested
Account; or

2



--------------------------------------------------------------------------------



 



  (d)   The date on which the Participant becomes Disabled; or     (e)   The
date on which the Company experiences a Change of Control, as determined by the
Committee in its sole discretion, if (i) the Participant has elected to receive
a distribution of his Account in connection with a Change of Control Benefit, as
set forth in Section 4.13(a) below, and (ii) if a Change of Control occurs prior
to the Participant’s Termination of Employment, Retirement, death or Disability.

2.06   “Board” shall mean the Board of Directors of the Company, as from time to
time constituted.   2.07   “Bonus Compensation” shall mean any cash
compensation, in addition to Base Salary, Commissions and Performance-Based
Compensation, earned by a Participant for services rendered during a Plan Year,
under any bonus or cash incentive plan maintained by the Company.   2.08  
“Change of Control” means the occurrence of any of the following events:

  (a)   Change in the ownership of the Company.

  (1)   A change in the ownership of a corporation occurs on the date that any
one person, or more than one person acting as a group (as defined in paragraph
(2)), acquires ownership of stock of the Company that, together with stock held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company. However, if any
one person or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company (or
to cause a change in the effective control of the Company (within the meaning of
Section 2.08(b), below)). An increase in the percentage of stock owned by any
one person, or persons acting as a group, as a result of a transaction in which
the Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section. This section (a) applies only
when there is a transfer of stock of the Company (or issuance of stock of a
corporation) and stock in the Company remains outstanding after the transaction
(see Section 2.08(c) below for rules regarding the transfer of assets of the
Company).     (2)   For purposes of paragraph (a), persons will not be
considered to be acting as a group solely because they purchase or own stock of
the Company at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a Company that enters into a merger, consolidation, purchase or acquisition
of stock, or similar business transaction with the Company. If a person,
including an entity, owns stock in both the Company and another corporation and

3



--------------------------------------------------------------------------------



 



      the Company and the other corporation enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in the Company only
with respect to the ownership in the Company prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.     (3)   For purposes of determining stock ownership, section
318(a) of the Code applies. Stock underlying a vested option is considered owned
by the individual who holds the vested option (and the stock underlying an
unvested option is not considered owned by the individual who holds the unvested
option). For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treas.
Reg. § 1.83-3(b) and (j)), the stock underlying the option is not treated as
owned by the individual who holds the option.

  (b)   Change in the effective control of the Company.

  (1)   Notwithstanding that the Company has not undergone a change in ownership
under section 2.08(a) above, a change in the effective control of the Company
occurs on the date that either:

  (i)   Any one person, or more than one person acting as a group (as determined
under paragraph (4)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 40 percent or more of the total
voting power of the stock of the Company; or     (ii)   A majority of members of
the Company’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s board of directors prior to the date of the appointment
or election.

      In the absence of an event described in paragraph (i) or (ii), a change in
the effective control of the Company will not have occurred.     (2)   A change
in effective control also may occur in any transaction in which either of the
two corporations involved in the transaction has a Change in Control under
(a) or (c). Thus, for example, assume Corporation P transfers more than
40 percent of the total gross fair market value of its assets to Corporation O
in exchange for 40 percent of O’s stock. P has undergone a change in ownership
of a substantial portion of its assets under (c) and O has a change in effective
control under this (b).     (3)   If any one person, or more than one person
acting as a group, is considered to effectively control the Company (within the
meaning of this (b)), the

4



--------------------------------------------------------------------------------



 



      acquisition of additional control of the Company by the same person or
persons is not considered to cause a change in the effective control of the
Company (or to cause a change in the ownership of the Company within the meaning
of (a)).     (4)   For purposes of determining whether or not persons should be
considered to be acting as a group solely because they purchase or own stock of
the Company at the same time, or as a result of the same public offering see
Section 2.08(a)(2).     (5)   For purposes of determining stock ownership, see
(a)(3) above.

  (c)   Change in the ownership of a substantial portion of the Company’s
assets.

  (1)   A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any one person, or more than one person acting as
a group (as determined in paragraph (3)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.     (2)   There is no Change in
Control Event under this (c) when there is a transfer of assets of the Company
to an entity that is controlled by the shareholders of the Company immediately
after the transfer, as provided in this paragraph (2). A transfer of assets by
the Company will not be treated as a change in the ownership of such assets if
the assets are transferred to -

  (i)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (ii)   An entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company;     (iii)   A person, or more than one person acting
as a group, that owns, directly or indirectly, 50 percent or more of the total
value or voting power of all the outstanding stock of the Company; or     (iv)  
An entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).

      For purposes of this paragraph (2) and except as otherwise provided, a
person’s status is determined immediately after the transfer of the assets.

5



--------------------------------------------------------------------------------



 



      For example, a transfer to a corporation in which the Company has no
ownership interest before the transaction, but which is a majority-owned
subsidiary of the Company after the transaction is not treated as a change in
the ownership of the assets of the Company.     (3)   For purposes of
determining whether or not persons should be considered to be acting as a group
solely because they purchase assets of the same corporation at the same time, or
as a result of the same public offering. see Section 2.08(a)(2).     (4)   For
purposes of determining stock ownership, see (a)(3) above.

2.09   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time. References to any section of the Internal Revenue Code shall include
any successor provision thereto.   2.10   “Commissions” shall mean any cash
compensation, in addition to Base Salary, Bonus Compensation and
Performance–Based Compensation, earned by a Participant for services rendered
during a Plan Year, under any commission policy or program maintained by the
Company.   2.11   “Committee” shall mean the committee appointed in accordance
with Article VI hereof. If no Committee is appointed pursuant to Article IV
hereof, “Committee” shall mean the Board.   2.12   “Common Stock” shall mean the
Common Stock, par value $0.01 per share, of the Company.   2.13   “Company”
shall mean Rent-A-Center, Inc.   2.14   “Compensation” shall mean Base Salary,
Bonus Compensation, Commissions, and Performance-Based Compensation.   2.15  
“Deferred Account” shall mean the separate bookkeeping account established and
maintained by the Company to reflect the amount of Compensation deferred by the
Participant pursuant to Section 3.03 hereof, as adjusted in accordance with
Article IV hereof. A Participant shall have a 100% non-forfeitable interest in
his Deferred Account at all times.   2.16   “Deferred Compensation Agreement”
shall mean the form, which may be in electronic format, established from time to
time by the Committee, or its designee, that an Eligible Employee completes,
signs and returns to the Committee in order to become a Participant in the Plan
and to make any applicable elections under the Plan.   2.17   “Disabled” or
“Disability” shall mean the determination that a Participant:

  (a)   is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in

6



--------------------------------------------------------------------------------



 



      death or can be expected to last for a continuous period of not less than
12 months, or     (b)   is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.

2.18   “Discretionary Contribution” shall mean the amount the Company
contributes to the Plan on behalf of any Participant, pursuant to the provisions
of Section 3.06 hereof.   2.19   “Discretionary Contribution Account” shall mean
the separate account maintained for each Participant to record the Discretionary
Contribution made to the Plan on behalf of such Participant pursuant to
Section 3.06 hereof, as adjusted in accordance with Article IV hereof.   2.20  
“Effective Date” shall mean July 1, 2007.   2.21   “Eligible Employee” shall
mean employees who are selected by the Committee to be eligible to participate
in the Plan in accordance with Section 3.01, and who, because of their positions
and responsibilities, contribute materially to the continued growth, development
and future business success of the Company or are charged with the overall
management of the daily operating activities of the Company. Participation in
the Plan shall be limited to a select group of the Company’s key management or
highly compensated employees.   2.22   “Employee” shall mean a person who is an
employee of an Employer.   2.23   “Employer” shall mean that Company and/or any
of its subsidiaries (now in existence or hereafter formed or acquired) that have
been selected by the Board to participate in the Plan and have adopted the Plan
as a sponsor.   2.24   “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time. References to any section of
ERISA shall include any successor provision thereto.   2.25   “Fair Market
Value” shall mean with respect to the Common Stock, as of any date, (i) if the
Common Stock is listed or admitted to trade on a national securities exchange,
the closing price of the Common Stock on the composite tape of the principal
national securities exchange on which the Common Stock is so listed or admitted
to trade, on such date or, if there is no trading in s the Common Stock on such
date, then the closing price of the Common Stock as quoted on such composite
tape on the next preceding date on which there was trading in the Common Stock,
as published in The Wall Street Journal or such other source as the Committee or
the Board deems reliable; (ii) if the Common Stock is not listed or admitted to
trade on a national securities exchange, then the closing price of the Common
Stock as quoted on the National Market System of the NASD; (iii) if the Common
Stock is not listed or admitted to trade on a national securities

7



--------------------------------------------------------------------------------



 



    exchange or the National Market System of the NASD, the mean between the bid
and asked price for the Common Stock on such date, as furnished by the NASD
through NASDAQ or a similar organization if NASDAQ is no longer reporting such
information; or (iv) if the Common Stock is not listed or admitted to trade on a
national securities exchange or the National Market System of the NASD and if
bid and asked prices for the Common Stock are not so furnished by the NASD or a
similar organization, the value established by the Board. Fair market value
shall be determined without regard to any restriction other than a restriction
which, by its terms, will never lapse.   2.26   “Matching Contribution” shall
mean the amount the Company contributes to the Plan on behalf of any
Participant, pursuant to the provisions of Section 3.05 hereof.   2.27  
“Matching Contribution Account” shall mean the separate account maintained for
each Participant to record the Matching Contribution made to the Plan on behalf
of such Participant pursuant to Section 3.05 hereof, as adjusted in accordance
with the provisions of Article IV hereof.   2.28   “Participant” shall mean an
Eligible Employee who becomes a participant in the Plan pursuant to Article III
hereof and any former Eligible Employee who is entitled to benefits under the
Plan.   2.29   “Plan” shall mean the Rent-A-Center, Inc. Deferred Compensation
Plan as set forth in this document, and as hereafter amended.   2.30   “Plan
Year” shall mean the twelve (12) consecutive month period which begins on
January 1 and ends on the following December 31. For the first Plan Year there
shall be an initial short Plan Year from July 1, 2007 to December 31, 2007.  
2.31   “Qualified Plan” shall mean the Rent-A-Center, Inc. 401(k) Retirement
Savings Plan as in effect from time to time.   2.32   “Retirement” shall mean,
with respect to an Employee, Termination of Employment with all Employers for
any reason other than death or Disability, as determined in accordance with
section 409A of the Code and related Treasury guidance and regulations, on or
after the attainment of (a) age fifty-five (55).   2.33   “Specified Employee”
shall mean, for any twelve (12) consecutive month period which begins on April 1
and ends on the following March 31 (the “Applicable Year”), any Employee who
satisfies the definition of a key employee (as defined in section 416(i) of the
Code without regard to section 416(i)(5) of the Code) for the most recent Plan
Year which ends prior to the Applicable Year, as determined pursuant to
procedures established from time to time by the Committee.   2.34   “Termination
of Employment” shall mean the separation from service with all Employers,
voluntarily or involuntarily, for any reason, as determined in accordance with
section 409A of the Code and related Treasury guidance and regulations.

8



--------------------------------------------------------------------------------



 



2.35   “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in section
152(a) of the Code), (ii) a loss of the Participant’s property due to casualty,
or (iii) such other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Committee.   2.36   “Year of Vesting
Service” shall mean a Plan Year during which the Participant completes not less
than 1,000 hours of service for an Employer or, to the extent provided by the
Committee in its sole discretion, a predecessor employer.   2.37   The words
“herein,” “hereof,” and “hereunder” shall refer to the Plan.

ARTICLE III
ELIGIBILITY AND PARTICIPATION

3.01   Eligibility. Each Plan Year, the Committee shall select those Employees
of an Employer who shall be Eligible Employees for such Plan Year. Any Eligible
Employee shall become a Participant in the Plan by making an election and
executing a Deferred Compensation Agreement as set forth in Section 3.03 below.
The determination as to the eligibility of any individual to participate in the
Plan for any Plan Year, and the termination of such individual’s eligibility to
continue to participate in the Plan for any Plan Year, shall be in the sole and
absolute discretion of the Committee or its designee, whose decision in that
regard shall be conclusive and binding for all purposes hereunder.   3.02  
Cessation of Eligible Employee Status. If any Participant does not incur a
Termination of Employment but ceases to be an Eligible Employee, then, during
the period that the Participant is not an Eligible Employee, the Participant’s
deferred compensation election under Section 3.03 hereof shall cease and the
Participant shall not receive any further allocation of Matching Contributions
or Discretionary Contributions, if any, under the Plan; however, such
Participant’s Account shall continue to be adjusted as provided in Section 4.05
hereof. If an individual again becomes an Eligible Employee, such Eligible
Employee shall, effective as of the first day of the Plan Year immediately
following the Plan Year in which the individual again becomes an Eligible
Employee, be able to become a Participant in the Plan by making an election and
executing a Deferred Compensation Agreement as set forth in Section 3.03 below  
3.03   Deferred Compensation — General Rules.

  (a)   An Eligible Employee may elect, pursuant to a Deferred Compensation
Agreement entered into with the Company, to participate in the Plan and to make
an initial election to defer the receipt of a portion of the Compensation
otherwise payable to him by the Company. All elections made under this
Section 3.03 shall be (i) made in writing on a Deferred Compensation Agreement
or such other form as may, from time to time, be prescribed by the Committee or
its designee, (ii) filed with the Committee or its designee pursuant to
procedures established by the

9



--------------------------------------------------------------------------------



 



      Committee, and (iii) irrevocable for the Plan Year for which made. The
Deferred Compensation Agreement must be signed by the Participant and delivered
to the Company at such time as required by the Committee or its designee. For
each Plan Year other than the Plan Year during which he first becomes a
Participant, an Eligible Employee’s election to defer receipt of Compensation,
and contribute to his Deferred Account established under this Plan, must be made
prior to the first day of the Plan Year in which such Compensation is earned.  
  (b)   With respect to the first Plan Year an Employee is eligible to
participate, the Eligible Employee must execute his Deferred Compensation
Agreement and make his initial election within thirty (30) days after he first
becomes eligible to participate in the Plan, or within such other deadline as
may be established by the Committee, in its sole discretion, or such Participant
will not be allowed defer Compensation for the Plan Year; provided, however,
that, if an Eligible Employee’s first date of eligibility is the first day of a
Plan Year, the Eligible Employee must make his first deferral election prior to
the first day of such Plan Year. Notwithstanding the foregoing, if Compensation
is earned based on a specified performance period, such as a Plan Year, and a
deferral election is made in the first year of eligibility but after the
beginning of such performance period, such Compensation shall, for purposes of
such deferral election, be deemed earned ratably throughout the performance
period so that the deferral election applicable to such Compensation shall be
applicable to the portion of the Compensation eared after the effective date of
the deferral election. That portion of such Compensation to which such deferral
election shall relate shall be determined by multiplying the total amount of
such Compensation by a fraction the numerator of which is the number of days
remaining in the performance period after the effective date of the deferral
election and the denominator of which is the total number of days in the
applicable performance period.     (c)   The rate of deferred compensation, if
any, which each Participant elects for his Compensation must be in whole
percentage points or dollar amounts. An initial election: (i) shall be made in
accordance with this Section 3.03; (ii) shall be effective as soon as
practicable after the executed Deferred Compensation Agreement is delivered to
the Committee or its designee; (iii) shall only apply with respect to
Compensation that relates to services performed subsequent to the effective date
of the election as provided in Section 3.03(b); (iv) shall be irrevocable
(except as provided in Sections 3.02 or 3.03(f) hereof); and (v) shall remain in
force for the balance of the Plan Year in which the Participant’s participation
begins. A deferred compensation election will not carry over from Plan Year to
Plan Year and a Participant must complete a new Deferred Compensation Agreement
for each Plan Year in compliance with Section 3.03(b). If a Participant fails to
complete a new Deferred Compensation Agreement in accordance with the provisions
of Section 3.03(a) prior to the first day of any Plan Year in which the
Participant continues to be eligible to participate in the Plan then the
Participant will be deemed to have elected not to defer any compensation under
the Plan for such Plan Year and any election the Participant makes during such
Plan Year will not be effective until the next Plan Year. Notwithstanding the

10



--------------------------------------------------------------------------------



 



      foregoing, if a Participant receives a legally binding right to a payment
which is payable in a Plan Year subsequent to the Plan Year in which such
legally binding right is received, and such legally binding right is subject to
a forfeiture restriction which is based on the Participant’s continued service
for a period of at least twelve (12) months from the date the Participant
obtains the legally binding right to the compensation, the Participant may make
an election to defer such compensation on or before the thirtieth (30th) day
after the Participant obtains the legally binding right to such compensation,
provided that the election is made at least twelve (12) months in advance of the
earliest date at which the forfeiture condition could lapse.     (d)   If a
Participant is entitled to receive “performance-based compensation,” an
irrevocable deferral election pertaining to such compensation may be made by
timely delivering an Deferred Compensation Agreement to the Committee or its
designee, in accordance with its rules and procedures, no later than the last
day of the Plan Year which ends prior to the Plan Year in which the performance
period applicable to the performance-based compensation begins.
“Performance-Based Compensation” shall be compensation, the payment or amount of
which is contingent on the satisfaction of pre-established organizational or
individual performance criteria, which satisfies the requirements of section
409A Code and related Treasury guidance or regulations. In no event shall an
election to defer performance-based compensation be permitted after such
compensation has become both substantially certain to be paid and readily
ascertainable.     (e)   The Committee or its designee shall establish and
communicate to Participants uniform and nondiscriminatory procedures for the
election of deferred compensation and may, pursuant to the provisions of
Article VII, change said procedures at such times and in such manner as the
Committee or its designee may determine to be necessary or desirable.     (f)  
A Participant may not change (increase or decrease) a deferred compensation
election for a Plan Year once that Plan Year has begun. Notwithstanding the
foregoing, a Participant’s deferral election under this Plan will be
automatically revoked by the Committee or its designee if the Participant
receives a distribution on account of an Unforeseeable Emergency as provided in
Section 4.15, or receives a hardship distribution from a plan qualified under
section 401(a) of the Code which includes a cash or deferred arrangement as
described in section 401(k) of the Code. A Participant whose deferral election
is discontinued during a Plan Year may not resume a deferred compensation
election until the Plan Year following the Plan Year with respect to which the
discontinuance occurred. Termination of Employment by a Participant or the
separation from service for any reason, including death, Disability or
Retirement, shall be deemed to revoke any election then in effect, effective
immediately following the close of the pay period in which such termination or
cessation occurs.

11



--------------------------------------------------------------------------------



 



3.04   Deferred Compensation — Amounts.

  (a)   Base Salary Deferrals. A Participant may elect to defer receipt of up to
50% of his Base Salary for any Plan Year. Deferrals of Base Salary under this
Plan shall be made before elective deferrals or contributions of Base Salary
under any other plan maintained by the Company. Base Salary deferrals made by a
Participant shall be credited to such Participant’s Deferred Account as of the
date the deferred Base Salary would have been received by such Participant in
cash had no deferral been made pursuant to this Section 3.04.     (b)   Bonus
Compensation, Commissions and Performance-Based Compensation Deferrals. A
Participant may elect to defer receipt of up to 100% of his Bonus Compensation
or Commissions for any Plan Year and up to 100% of his Performance-Based
Compensation for any applicable performance period. If any such compensation for
a Plan Year is payable in more than one future Plan Year under the applicable
bonus or incentive pay plan, a Participant shall also make a separate election
under this Section 3.04 with respect to such Bonus Compensation for each Plan
Year in which such Bonus Compensation is payable. Deferrals of Bonus
Compensation, commissions or performance-based compensation under this Plan
shall be made before elective deferrals or contributions of Bonus Compensation
commission and/or performance-based compensation under any other plan maintained
by the Company. Bonus Compensation commissions or performance-based compensation
deferrals made by a Participant shall be credited to such Participant’s Deferred
Account as of the date the deferred Bonus Compensation, commissions or
performance-based compensation would have been received by such Participant had
no deferral been made pursuant to this Section 3.04.     (c)   Minimum Limit. A
Participant’s election to defer his Compensation must reasonably be expected to
result in a minimum deferral of One Thousand Dollars ($1,000) for any Plan Year
that he elects deferral of any amounts of his Compensation.     (d)   Maximum
Limit. A Participant’s election to defer his Compensation may not exceed Two
Hundred and Fifty Thousand Dollars ($250,000). To the extent a Participant’s
election to defer his Compensation would result in a deferral which exceeds Two
Hundred and Fifty Thousand Dollars ($250,000), it will be limited pursuant to
procedures established by the Committee to the extent necessary so that the
Participant’s deferral does not exceed the maximum limit.

3.05   Matching Contribution. Each Plan Year, an Employer may make a Matching
Contribution to the Plan on behalf of a Participant as a percentage of the Base
Salary, Bonus Compensation, Commission or Performance-Based Compensation
deferred by the Participant for the Plan Year, such percentage to be in such
amount as the Employer in its sole discretion may authorize; provided, however,
that the Employer may determine that no Matching Contribution shall be made for
a Plan Year.

12



--------------------------------------------------------------------------------



 



    In addition, an Employer may elect to make as a Matching Contribution to a
Participant’s Matching Contribution Account established under this Plan the
portion of such Participant’s matching contributions the Participant would
otherwise be eligible to receive under the Qualified Plan which cannot be
credited to his or her account under the Qualified Plan because of a limitation
contained in the Qualified Plan or Code, including, but not limited to, sections
402(g), 401(k)(3), 401(m)(2), and 401(a)(17) of the Code; provided, however,
that no such matching contributions otherwise available under the Qualified Plan
which relate to a period of time prior to the Participant’s participation in
this Plan may be added to his Matching Contribution Account hereunder.   3.06  
Discretionary Contribution. Each Plan Year, an Employer may, from time to time,
make a Discretionary Contribution to the Plan on behalf of a Participant in such
amount as the Employer in its sole discretion may authorize; provided, however,
that an Employer may determine that no Discretionary Contribution shall be made
for a Plan Year. A Discretionary Contribution on behalf of a Participant shall
not be deemed to entitle the Participant to, or to disqualify the Participant
from, any other Discretionary Contribution an Employer might make during a Plan
Year or any subsequent Plan year. A Discretionary Contribution on behalf of one
Participant shall not be deemed to entitle any other Participant in the Plan to
a Discretionary Contribution, and Discretionary Contributions made by an
Employer during a Plan Year may be made solely to new Participants, or to
existing Participants, or to a greater or lesser number of Participants or in
different amounts among Participants.   3.07   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which a Participant has
amounts withheld from his Compensation pursuant to a Deferred Compensation
Agreement, the Participant’s Employer(s) shall, to the extent applicable,
withhold from that portion of the Participant’s Base Salary or Bonus, that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share, if any, of the FICA and other employment taxes on such Annual Deferral
Amount that the Employer is required to withhold. If necessary, the Committee
may reduce the Annual Deferral Amount in order to comply with this Section 3.07.
    (b)   Company Matching Contributions and Discretionary Contributions. When a
Participant becomes vested in a portion of his or her Company Matching
Contributions and/or Company Discretionary Contributions, the Participant’s
Employer(s) shall, to the extent applicable, withhold from that portion of the
Participant’s Base Salary and/or Bonus, that is not deferred, in a manner
determined by the Employer(s), the Participant’s share of the FICA and other
employment taxes, if any, on such Company Matching Contributions and/or Company
Discretionary Contributions. If necessary, the Committee may reduce the vested
portion of the Participant’s Company Matching Contributions or Company
Discretionary Contributions, as applicable, in order to comply with this
Section 3.07.

13



--------------------------------------------------------------------------------



 



  (c)   Distributions. The Participant’s Employer(s), or the trustee of the
trust, if any, shall, to the extent applicable, withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, if any, in connection with such payments, in amounts and in a manner
to be determined in the sole discretion of the Employer(s) and/or the trustee of
the Trust.

ARTICLE IV
BENEFITS AND VALUATION OF ACCOUNTS

4.01   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the portion of a Participant’s Base Salary that the Participant has elected to
defer, pursuant to the execution of a Deferred Compensation Agreement in
accordance with Section 3.03, shall be withheld from each regularly scheduled
Base Salary payroll in equal amounts, as adjusted from time to time for
increases and decreases in Base Salary. The portion of a Participant’s Bonus
Compensation, Commissions and Performance-Based Compensation to be deferred and
contributed to the Plan pursuant to the Participant’s Deferred Compensation
Agreement shall be withheld at the time such Compensation is or otherwise would
be paid to the Participant, whether or not this occurs during the Plan Year
itself. Any such Compensation deferred pursuant to this Section 4.01(a) shall be
credited to a Participant’s Deferral Account at the time such amounts would
otherwise have been paid to the Participant.

4.02   Employer Matching Contribution. For each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Matching Contribution Account under this Plan, which amount
shall be for that Participant for that Plan Year. The amount so credited to a
Participant’s Matching Contribution Account may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant’s Matching Contribution Account for a Plan Year may be zero, even
though one or more other Participants receive a Company Matching Contribution
for that Plan Year. Under no circumstances shall the total amount of the annual
Company Matching Contribution for a Plan Year for all Participants of an
Employer exceed the maximum percentage determined for such Plan Year by the
Employer. The Company Matching Contribution described in this Section 4.02 if
any, shall be credited on a date or dates to be determined by the Committee, in
its sole discretion.

4.03   Employer Discretionary Contribution. For each Plan Year, an Employer, in
its sole discretion, may, but is not required to, credit any amount it desires
to any Participant’s Discretionary Contribution Account under this Plan, which
amount shall be for that Participant for that Plan Year. A Participant’s
Discretionary Contribution for any Plan Year shall be an amount determined by
the Employer, in its sole discretion. The amount so credited to a Participant
under this Plan for any Plan Year (i) may be smaller or larger than the amount
credited to any other Participant, and (ii) may differ from the amount credited
to such Participant in the preceding Plan Year. The Participant’s Discretionary

14



--------------------------------------------------------------------------------



 



    Contribution, if any, shall be credited on a date or dates to be determined
by the Committee, in its sole discretion.

4.04   Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account occur prior to the date on which any portion of
(i) the Participant’s Compensation that a Participant has elected to defer in
accordance with Section 3.03, (ii) the Company Matching Contribution, or
(iii) the Company Discretionary Contribution, would otherwise be credited to the
Participant’s Account, such amounts shall not be credited to the Participant’s
Account, but shall be paid to the Participant in a manner determined by the
Committee, in its sole discretion.

4.05   Periodic Determination of Participant’s Deferred Account, Matching
Contribution Account and Discretionary Contribution Account. In accordance with,
and subject to, the rules and procedures that are established from time to time
by the Committee, in its sole discretion, amounts shall be credited or debited
to a Participant’s Deferred Account, Matching Contribution Account and
Discretionary Contribution Account in accordance with the following rules:

  (a)   Measurement Funds. The Committee, in its sole discretion, shall
establish one or more measurement funds or such other investments (“Measurement
Fund”) in which a Participant may elect to have his Account deemed invested, for
the purpose of crediting or debiting additional amounts to his Deferred Account,
Matching Contribution Account and Discretionary Contribution Account. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Any such discontinuance, addition or substitution will
be effective as of the first day of the first calendar quarter that begins at
least thirty (30) days after the day on which the Committee gives Participants
advance written notice of such change.     (b)   Election of Measurement Funds.
A Participant, in connection with his initial deferral election in accordance
with Section 3.03 above, shall elect, on the Deferred Compensation Agreement, or
on such other form as the Committee or its designee may prescribe, one or more
Measurement Fund(s) (as described in Section 4.05(a) above) to be used to
determine the amounts to be credited or debited to his Deferred Account,
Matching Contribution Account and Discretionary Contribution Account. If a
Participant does not elect a Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his Deferred Account, Matching Contribution
Account and Discretionary Contribution Account, the Participant’s Deferred
Account, Matching Contribution Account and Discretionary Contribution Account
shall automatically be allocated to the Measurement Fund the Committee, in its
sole discretion, determines is the most likely to preserve the principal balance
of the Participant’s Account. The Participant may (but is not required to)
elect, by submitting to the Committee a revised Deferred Compensation Agreement,
or such other form as the Committee or its designee may prescribe, to add or
delete one or more Measurement Fund(s) to be used to determine the amounts to be

15



--------------------------------------------------------------------------------



 



      credited or debited to his Deferred Account, Matching Contribution Account
and Discretionary Contribution Account, or to change the portion of his Deferred
Account, Matching Contribution Account and Discretionary Contribution Account
allocated to each previously or newly elected Measurement Fund. If an election
is made in accordance with the previous sentence, it shall apply as of the first
business day of the first calendar quarter that begins after the election is
received by the Committee or its designee. Notwithstanding the foregoing, the
Committee, in its sole discretion, may impose limitations on the frequency with
which one or more of the Measurement Funds elected in accordance with this
Section 4.05 may be added or deleted by such Participant; furthermore, the
Committee, in its sole discretion, may impose limitations on the frequency with
which the Participant may change the portion of his Deferred Account, Matching
Contribution Account and Discretionary Contribution Account allocated to each
previously or newly elected Measurement Fund.     (c)   Proportionate
Allocation. In making any election described in Section 4.05(b) above, the
Participant shall specify on the Deferred Compensation Agreement, or such other
form as the Committee or its designee may prescribe, in increments of one
percent (1%), the percentage of his Deferred Account, Matching Contribution
Account and Discretionary Contribution Account as applicable, to be
allocated/reallocated among the Measurement Funds selected by the Participant.
In addition, a Participant may be permitted to make a separate election with
respect to the allocation of the balance in each of his Deferred Accounts
Matching Contribution Account and Discretionary Contribution Account and with
respect to his future contributions to each such Account.     (d)   Crediting or
Debiting Method. The performance of each Measurement Fund (either positive or
negative) will be determined on a daily basis based on the manner in which such
Participant’s Deferred Account, Matching Contribution Account and Discretionary
Contribution Account has been hypothetically invested among the Measurement
Funds by the Participant. Such Measurement Fund performance shall be credited or
debited to a Participant’s Deferred Account, Matching Contribution Account and
Discretionary Contribution Account, as applicable.     (e)   No Actual
Investment. Notwithstanding any other provision of this Plan that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his Deferred Account, Matching Contribution Account and
Discretionary Contribution Account thereto, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s
Deferred Account, Matching Contribution Account and Discretionary Contribution
Account shall not be considered or construed in any manner as an actual
investment of his Deferred Account, Matching Contribution Account and
Discretionary Contribution Account in any such Measurement Fund. In the event
that the Company (or the trustee, if a trust is established pursuant to
Section 5.02), in its own discretion, decides to invest funds in any or all of
the investments on which the Measurement

16



--------------------------------------------------------------------------------



 



      Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Deferred
Account, Matching Contribution Account and Discretionary Contribution Account
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or, if applicable, the
trust; the Participant shall at all times remain an unsecured creditor of the
Company.

4.06   Deferred Stock Account Measurement Fund.

  (a)   The Committee, in its sole discretion, may establish a Deferred Stock
Account as one of the Measurement Funds. If a Deferred Stock Account is
established, amounts allocated to the Deferred Stock Account shall be deemed to
be invested in shares of Common Stock (“Measurement Share”). On the date any
amounts are allocated to the Deferred Stock Account, such amounts will be deemed
invested in the whole and fractional number of Measurement Shares determined by
dividing the total contribution allocated to the Deferred Stock Account by the
Fair Market Value of a share of Common Stock on the date the contributions are
allocated to the Deferred Stock Account. Amounts contributed to the Deferred
Stock Account shall remain invested in Measurement Shares.     (b)   For all
purposes of the Deferred Stock Account, the value of a Measurement Share on any
given date will be an amount equal to the Fair Market Value of a share of Common
Stock as of that date. The change in the value of a Participant’s Deferred Stock
Account shall be determined on a daily basis based the change in the value of
the total number of Measurement Shares credited to the Participant’s Deferred
Stock Account (either positive or negative).     (c)   A Participant’s Deferred
Stock Account may be adjusted to reflect the addition of the value of dividends
issued on the Common Stock of the Company.

4.07   Vesting.

  (a)   Deferred Account. A Participant shall at all times be 100% vested in his
Deferred Account.     (b)   Matching Contribution Account and Discretionary
Contribution Account. Unless otherwise provided by the Committee, in its sole
discretion, in connection with any specific Matching Contribution or
Discretionary Contribution made on behalf of a Participant or Participants, a
Participant shall vest in each Matching Contribution and Discretionary
Contribution, plus amounts credited and debited on such amount, on each
anniversary of the date on which any such Matching Contribution or Discretionary
Contribution was credited to the Matching Contribution Account or Discretionary
Contribution Account, as applicable, in accordance with the following schedule;
provided, however, that the Participant must be in the service of an Employer as
an Employee on each such anniversary to receive vesting credit:

17



--------------------------------------------------------------------------------



 



          Years of Vesting Service with all     Employers   Vested Percentage
Less than 1 year
    0 %
1 year or more, but less than 2
    20 %
2 years or more, but less than 3
    40 %
3 years or more, but less than 4
    60 %
4 years or more, but less than 5
    80 %
5 years or more
    100 %

      Unless otherwise provided by the Committee, in its sole discretion, in
connection with any specific Matching Contribution or Discretionary Contribution
made on behalf of a Participant or Participants, for the purpose of determining
the vested percentage of a Participant’s Matching Contribution Account or
Discretionary Contribution Account, as applicable, total Years of Vesting
Service with all Employers shall determine the Participant’s vested percentage
in his Matching Contribution Account or Discretionary Contribution Account.    
(c)   Forfeitures. The percentage of a Participant’s Matching Contribution
Account and Discretionary Contribution Account that he does not receive on
account of Termination of Employment prior to 100% vesting in accordance with
Section 4.07(b) will be considered a “Forfeiture” and shall remain as a general
asset of the Company. In the event a trust is established for payment of
benefits as provided for in Article V, the Committee shall use Forfeitures
(calculated as of the last day of the Plan Year in which the Forfeitures occur)
to pay applicable Plan administration expenses or to reduce any Matching
Contribution or Discretionary Contribution made to Participants for such Plan
Year. If no Matching Contribution or Discretionary Contribution is made for such
Plan Year, then such Forfeitures shall be available to pay applicable Plan
administration expenses or to offset Matching Contributions or Discretionary
Contributions made in a future Plan Year and, until allocated to a Participant’s
Account, no Participant shall have any interest in or right to any Forfeiture.  
  (d)   Vesting Computation Period. For the purposes of computing a
Participant’s nonforfeitable right to the amounts in his Matching Contribution
Account and Discretionary Contribution Account, Years of Vesting Service will be
measured by the Plan Year. Unless otherwise provided by the Committee, in its
sole discretion, in connection with any specific Matching Contribution or
Discretionary Contribution made on behalf of a Participant or Participants, an
Eligible Employee’s service with the Company prior to the date he becomes a
Participant will be counted towards Years of Vesting Service in this Plan.    
(e)   Vesting Upon Disability, Death or Retirement. A Participant’s right to his
Matching Contribution Account and Discretionary Contribution Account shall be
100% vested due to such Participant’s Disability, death, Early Retirement or
Retirement.

18



--------------------------------------------------------------------------------



 



  (f)   Vesting Upon a Change of Control. A Participant’s right to his Matching
Contribution Account and Discretionary Contribution Account shall be 100% vested
due to a Change of Control pursuant to Section 2.08.     (g)   Vesting in Event
of Plan Termination. If the Plan terminates in accordance with Section 8.01
hereof, each Participant shall be 100% vested in his Accounts.

4.08   Distribution Elections.

  (a)   Time of Payment. With respect to each election by a Participant to defer
Compensation pursuant to Article III, such Participant shall elect to commence
payment of such deferral (and the earnings credited thereto) on one of the
following dates:

  (i)   Retirement; or     (ii)   A specific future month and year, but not
earlier than five (5) years from the date of the deferral, and not later than
the first day of the Plan Year following the Plan Year in which the Participant
attains age fifty-nine and one-half (591/2).

  (b)   Form of Payment.

  (i)   Compensation. At the time a Participant makes an initial election to
defer Compensation pursuant to Article III, such Participant shall elect the
form of payment with respect to such initial deferral and all subsequent
deferrals (and the earnings credited thereto) from one of the following forms:

  (A)   A lump sum; or     (B)   Annual Installment Method for a period of up to
fifteen (15) years.

      Generally, payments pursuant to a Participant’s election shall commence no
later than sixty (60) days after the Participant’s Benefit Distribution Date.
Notwithstanding the foregoing, a scheduled distribution described in
Section 4.08(a)(ii) shall be made in a lump sum and shall be paid out during a
sixty (60) day period commencing immediately after the first day of any Plan
Year designated by the Participant.     (ii)   Matching Contribution Account and
Discretionary Contribution Account. Unless otherwise elected by the Participant,
pursuant to procedures established by the Committee in their sole discretion,
any such distributions of Compensation shall include any related amounts the
Participant’s Employer may have contributed to the Participant’s Matching
Contribution Account and Discretionary Contribution Account (and the earnings
credited thereto).

19



--------------------------------------------------------------------------------



 



  (iii)   Deferred Stock Account. Notwithstanding the forgoing, any portion of a
Participant’s Deferred Account, Matching Contribution Account and Discretionary
Contribution Account deemed invested in the Deferred Stock Account shall be
distributed in a lump sum in shares of Common Stock rounded down to the nearest
whole share determined pursuant to Section 4.06 on or as soon as
administratively practicable following the Participant’s Benefit Distribution
Date. Any balance in the Deferred Stock Account which constitutes a fractional
share of Common Stock shall be distributed in a lump sum in cash.     (iv)  
Payment Election Generally. Except as provided in Sections 4.08(c) and 4.10,
elections made by a Participant in this Section 4.08 regarding the time and form
of payment of a deferral, and the earnings credited thereto, shall be
irrevocable once made.

  (c)   Postponing Scheduled Distributions. A Participant may elect to postpone
a scheduled distribution described in Section 4.08(a)(ii) above, and have such
amount paid out during a sixty (60) day period commencing immediately after an
allowable alternative distribution date designated by the Participant in
accordance with this Section 4.8(c). In order to make this election, the
Participant must submit a new election form to the Committee in accordance with
the following criteria:

  (i)   Such election form must be submitted to and accepted by the Committee in
its sole discretion at least twelve (12) months prior to the Participant’s
scheduled distribution date which was designated pursuant ;     (ii)   The new
scheduled distribution date selected by the Participant must be the first day of
a Plan Year, and must be at least five years after the previously designated
scheduled distribution date; and     (iii)   The election of the new scheduled
distribution date shall have no effect until at least twelve (12) months after
the date on which the election is made.

  (d)   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Sections 4.9,
4.10, 4.11, 4.12, or 4.13 any Annual Deferral Amount that is subject to a
Scheduled Distribution election under Section 4.8 shall not be paid in
accordance with Section 4.8, but shall be paid in accordance with the other
applicable Section. Notwithstanding the foregoing, the Committee shall interpret
this Section 4.8(d) in a manner that is consistent with section 409A of the Code
and related Treasury guidance and Regulations.

20



--------------------------------------------------------------------------------



 



4.09   Termination Benefit.

  (a)   A Participant who has a Termination of Employment shall receive, as a
Termination Benefit, his or her vested Account, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Committee in its sole discretion.     (b)   The Termination Benefit shall
be paid to the Participant in a lump sum payment no later than sixty (60) days
after the Participant’s Benefit Distribution Date.

4.10 Retirement Benefit.

  (a)   Upon a Participant’s Retirement, the Participant shall receive a
retirement benefit, which shall be equal to the Participant’s fully vested
Account as provided for in Sections 4.05 and 4.06, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Committee in its sole discretion.     (b)   Payment of Retirement
Benefit.

  (i)   In connection with his or her commencement of participation in the Plan,
a Participant may elect pursuant to Section 4.08(b) to receive his retirement
benefit either in a lump sum, or pursuant to an Annual Installment Method of up
to fifteen (15) years. If a Participant does not make any election with respect
to the payment of the retirement benefit, then such Participant shall be deemed
to have elected to receive the retirement benefit in a lump sum.     (ii)   The
Participant may change the form of payment of his retirement benefit by
submitting an election changing his form of payment, on such form as may be
prescribed by the Committee or its designee, in accordance with the following
criteria:

  (A)   The election to modify the retirement benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and  
  (B)   The first retirement benefit payment shall be delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
described in Section 2.04.

      For purposes of applying the requirements above, the right to receive the
retirement benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the retirement benefit election under this Section 4.11 in a manner
that is consistent with section 409A of the Code and related Treasury guidance
or regulations.

21



--------------------------------------------------------------------------------



 



      The form of payment election most recently accepted by the Committee that
has become effective shall govern the payout of the retirement benefit.

  (iii)   The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the Participant’s Benefit Distribution
Date.

4.11   Disability. If a Participant terminates employment due to Disability,
payment of the amounts credited to such Participant’s Deferred Account, Matching
Contribution Account and Discretionary Contribution Account shall, be
distributed to the Participant in a lump sum in cash within sixty (60) days
following the Participant’s Benefit Distribution Date.

4.12   Death. In the event of a Participant’s death at a time when amounts are
credited to such Participant’s Accounts and prior to Retirement, the amounts
credited to the Participant’s Deferred Account, Matching Contribution Account
and Discretionary Contribution Account shall be distributed in a lump sum in
cash to such Participant’s designated Beneficiary or Beneficiaries within sixty
(60) days of the Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, if a Participant dies after Early Retirement or Retirement and at the
time of the Participant’s death the Participant was receiving his benefits under
the Plan pursuant in installments pursuant to Section 4.08(b) herein, the
balance in the Participant’s Accounts will continue to be paid in the same form
to the Participant’s Beneficiary.

4.13   Change Of Control Benefit.

  (a)   Election of Change of Control Benefit. A Participant, in connection with
his or her commencement of participation in the Plan, shall irrevocably elect on
an on the Deferred Compensation Agreement whether to (i) receive a Change of
Control Benefit upon the occurrence of a Change of Control, which shall be equal
to the Participant’s vested Account, calculated as of the close of business on
or around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, or (ii) to have his Account remain in the Plan
upon the occurrence of a Change of Control and to have his Account remain
subject to the terms and conditions of the Plan. If a Participant does not make
any election with respect to the payment of his Account in connection with a
Change of Control, then such Participant’s Account shall remain in the Plan upon
a Change of Control and shall be subject to the terms and conditions of the
Plan.     (b)   Matching Contribution Account and Discretionary Contribution
Account. In the event of a Change of Control, the unvested balance in each
Participant’s Matching Contribution Account and Discretionary Contribution
Account will accelerate and vest, pursuant to Section 4.07(f) of the Plan.    
(c)   Payment of Change of Control Benefit. The Change of Control Benefit, if
any, shall be paid to the Participant in a lump sum no later than sixty
(60) days after

22



--------------------------------------------------------------------------------



 



      the Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, the Committee shall interpret all provisions in this Plan relating
the payment of a benefit as a result of a Change of Control in a manner that is
consistent with section 409A of the Code and related Treasury guidance and
regulations.

4.14   Withdrawal Payout/Suspensions for Unforeseeable Emergencies.

  (a)   If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below.     (b)   The payout, if
any, from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account, calculated as of the close of business on or around the date on which
the amount becomes payable, as determined by the Committee in its sole
discretion, or (ii) the amount necessary to satisfy the Unforeseeable Emergency,
plus amounts necessary to pay Federal, state, or local income taxes or penalties
reasonably anticipated as a result of the distribution. Notwithstanding the
foregoing, a Participant may not receive a payout from the Plan to the extent
that the Unforeseeable Emergency is or may be relieved (A) through reimbursement
or compensation by insurance or otherwise, (B) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or (C) by cessation of deferrals under
this Plan.     (c)   If the Committee, in its sole discretion, approves a
Participant’s petition for payout from the Plan, the Participant shall receive a
payout from the Plan within sixty (60) days of the date of such approval, and
the Participant’s deferrals under the Plan shall be terminated as of the date of
such approval.     (d)   In addition, a Participant’s deferral elections under
this Plan shall be terminated to the extent the Committee determines, in its
sole discretion, that termination of such Participant’s deferral elections is
required pursuant to Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain
a hardship distribution from an Employer’s 401(k) Plan. If the Committee
determines, in its sole discretion, that a termination of the Participant’s
deferrals is required in accordance with the preceding sentence, the
Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.     (e)  
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout and/or termination of deferrals under this Section 4.15 in
a manner that is consistent with section 409A of the Code and related Treasury
guidance and Regulations.

4.15   Designation of Beneficiaries. Each Participant shall have the right, at
any time, to designate the primary and contingent Beneficiary or Beneficiaries
to receive his Account balance under the Plan upon the death of the Participant.
The designated Beneficiary under the Plan may be the same or different from the
beneficiary designation under any other plan of the Employer in which the
Participant participates.

23



--------------------------------------------------------------------------------



 



  (a)   Spousal Consent for Beneficiary Designation Change. A Participant shall
designate a Beneficiary or change a Beneficiary designation by completing a
Beneficiary designation form, and returning the signed form to the Committee or
its designee, and otherwise complying with the terms of the Beneficiary
designation form and the Plan’s rules and procedures applicable to Beneficiary
designations. If the Participant names someone other than his spouse as the sole
primary Beneficiary, the Committee or its designee may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Committee or its designee, executed by such Participant’s spouse and
returned to the Committee or its designee. Upon the acceptance by the Committee
or its designee of a new Beneficiary designation form, all Beneficiary
designations previously filed shall be canceled. The Committee or its designee
shall be entitled to rely on the last Beneficiary designation form filed by the
Participant and accepted by the Committee or its designee prior to his death.  
  (b)   Revocation of Spousal Beneficiary Designation Upon Divorce. If a
Participant is divorced and the Participant’s former spouse is the Beneficiary
named by the Participant on a Beneficiary designation form accepted by the
Committee or its designee prior to the effective date of the divorce, the former
spouse shall be deemed to have predeceased the Participant and the Participant’s
Account balance under the Plan shall be paid to the remaining primary or
contingent Beneficiaries, as applicable, with the exception of any portion of
the Participant’s Account balance under the Plan previously awarded to the
Participant’s former spouse under Section 9.11 pursuant to a valid court order
issued in connection with a division of property in a divorce proceeding.    
(c)   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in this Section 4.16, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s Account, then the Participant’s designated Beneficiary shall be
deemed to be his surviving spouse. If the Participant has no surviving spouse,
the remaining Account balance under the Plan payable to a Beneficiary shall be
paid first in equal shares to the Participant’s surviving children and if the
Participant has no surviving children, in equal shares to the Participant’s
surviving parents and if the Participant has no surviving parents, to the
executor or personal representative of the Participant’s estate     (d)  
Uncertainty Concerning Beneficiary. If the Committee or its designee is
uncertain about the proper Beneficiary to receive payments following the death
of a Participant, the Committee or its designee shall have the right,
exercisable in its discretion, to cause the Employer to withhold such payments
until the matter is resolved to the Committee’s satisfaction.     (e)  
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Employer and the Committee

24



--------------------------------------------------------------------------------



 



      from all further obligations under the Plan with respect to the
Participant or the Beneficiary.

4.16   Forfeiture for Cause. A Participant (or the Participant’s Beneficiary)
shall not be entitled to receive any portion of the amount credited to such
Participant’s Matching Contribution Account and Discretionary Contribution
Account, and all amounts credited to such Accounts shall be permanently
forfeited by the Participant as a result of the Participant’s termination of
employment for Cause. For purposes of this Section 4.17 “Cause” means (i)
“cause” as that term may be defined in any written employment agreement between
the Participant and an Employer which may at any time be in effect, or (ii) in
the absence of such a definition in a then-effective written employment
agreement (in the determination of the Committee), the occurrence of one or more
of the following events:

  (a)   Participant’s failure to substantially perform such of Participant’s
duties with an Employer as determined by the Committee or the Employer;     (b)
  Participant’s willful failure or refusal to perform specific directives of his
Employer, which directives are consistent with the scope and nature of
Participant’s duties and responsibilities;     (c)   Participant’s conviction of
a felony;     (d)   a breach of Participant’s fiduciary duty to an Employer or
any act or omission of Participant that (A) results in the assessment of a
criminal penalty against an Employer, (B) is otherwise in violation of any
federal, state, local or foreign law or regulation (other than traffic
violations and other similar misdemeanors), (C) adversely affects or could
reasonably be expected to adversely affect the business reputation of an
Employer, or (D) otherwise constitutes willful misconduct, gross negligence, or
any act of dishonesty or disloyalty;     (e)   the violation by Participant of
any policy, rule or directive established by an Employer; or     (f)   an
Employer’s determination that Participant’s performance or conduct was
unacceptable.

4.17   Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant, if the Committee or its designee is unable to locate the
Participant or Beneficiary to whom such benefit is payable, such benefit shall
be forfeited to the Company by the later of (a) the Committee’s determination
that the Participant or Beneficiary cannot be located, or (b) one (1) year from
the last date on which any written communication was sent to the Participant or
Beneficiary. Notwithstanding the foregoing, if subsequent to any such forfeiture
the Participant or Beneficiary to whom such benefit is payable makes a valid
claim for such benefit, such forfeited benefit shall be paid by the Employer or
restored to the Plan by the Employer.

25



--------------------------------------------------------------------------------



 



ARTICLE V
SOURCE OF PAYMENT OF BENEFITS

5.01   Source of Funds. The Plan is a nonqualified, unfunded, deferred
compensation plan. All benefits payable under the Plan shall be from the general
assets of the Company, which are subject to the claims of the Company’s general
creditors. Neither the Participants nor any Beneficiary shall have any right,
title or interest whatever in or to, or any claim, preferred or otherwise, in or
to, any particular assets of the Company as a result of participation in the
Plan, any policy or contract as provided for herein, or any trust that the
Company may establish to aid in providing the payments described in the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust or a fiduciary relationship of
any kind between the Company and a Participant or any other person. Neither a
Participant nor a Beneficiary of a Participant shall acquire any interest
greater than that of an unsecured creditor in any assets of the Company or in
any trust that the Company may establish for the purposes of paying benefits
hereunder.

5.02 Establishment of a Trust.

  (a)   In order to provide assets from which to fulfill the obligations of the
Participants and their Beneficiaries under the Plan, the Company may establish a
trust by a trust agreement with a third party, the trustee, to which each
Employer may, in its discretion, contribute cash or other property, including
securities issued by the Company, to provide for the benefit payments under the
Plan (the “Trust”). All assets paid into any Trust shall at all times before
actual payment to a Participant or Beneficiary remain subject to the claims of
the general creditors of the Company. In the absence of action by the Committee,
nothing herein shall be construed to create or require the creation of a trust
for the purpose of paying benefits owing under the Plan.     (b)   To the extent
a Trust established in connection with this Plan, if any, has sufficient assets,
the trustee of such Trust shall pay benefits to Participants or their
Beneficiaries, except to the extent an Employer pays the benefits directly and
provides adequate evidence of such payment to the Trustee. To the extent the
trustee does not or cannot pay benefits out of a Trust established in connection
with this Plan, the benefits shall be paid by the Participant’s Employer. Any
benefit payments made to a Participant or for his benefit pursuant to any
provision of the Plan shall be debited to such Participant’s Deferred Account,
Deferred Stock Account, Matching Contribution Account or Discretionary
Contribution Account, as appropriate.

5.03   Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.

26



--------------------------------------------------------------------------------



 



5.04   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

5.05   Purchase of Insurance Policies or Contracts. Although the Plan is to be
deemed totally unfunded, in addition to the discretionary authority to establish
a trust as provided for herein, the Company may, but shall not be obligated to,
purchase one or more life insurance or annuity policies or contracts for the
purpose of providing for its obligations hereunder. Any such policies or
contracts, if so purchased, shall name the Company or the trust as beneficiary
and sole owner, with all incidents of ownership therein, including (but not
limited to) the right to cash and loan values, dividends (if any), death
benefits, and the right of termination. Any such policies or contracts purchased
hereunder shall remain a general restricted asset of the Company or of the
trust. Unless otherwise provided by the Company, no policy or contract as
provided for herein shall be deemed to be held in trust for the benefit of a
Participant or any Beneficiary.

ARTICLE VI
ADMINISTRATION

6.01   Appointment of Committee. The administration of the Plan will be the
responsibility of the Committee or its designee. The Committee shall be
appointed by the Board or its designee and shall consist of one (1) or more
members. Each member of the Committee shall serve for a term of one (1) year and
until his successor shall be appointed. A member may serve for more than one
(1) term. If the Committee consists of more than one (1) member, the Committee
shall appoint one (1) of the members as Chairman by majority vote. The
Committee, by majority vote, shall be authorized to remove any member of the
Committee with or without cause by notifying such member in writing, and may
fill vacancies in the Committee, however caused. A member of the Committee may
resign upon ten (10) days’ prior notice by delivery of his written resignation
to the other members of the Committee. Subject to its ability to delegate such
authority to its authorized designee as provided in Sections 6.03 and 6.08
herein, the Committee shall have the sole power, duty and responsibility for
directing the administration of the Plan in accordance with its terms.

6.02   Compensated Expenses of the Committee. The members of the Committee shall
serve without compensation for their services as such, but the reasonable and
necessary expenses of the Committee shall be paid as provided in Section 9.09.
When, in its discretion, the Company or any adopting employer deems it
advisable, the Committee shall be authorized to have the records of the
Committee audited by an independent auditor, and reasonable and necessary
expenses thereby incurred shall be paid as provided in Section 9.09 hereof.

6.03   Secretary and Agents of the Committee. The Committee may appoint a
Secretary who may, but need not, be a member of the Committee, and may employ
such agents and such clerical and other personnel as reasonably may be required
for the purpose of

27



--------------------------------------------------------------------------------



 



    administering the Plan. Such administrative personnel shall carry out the
duties and responsibilities assigned to them by the Committee. The Committee in
its sole discretion may delegate the duty and responsibility for directing and
administering the Plan in accordance with its terms to such personnel or such
other designees as the Committee may decide, in which case such individuals will
have the authority delegated to them by the Committee until such time as the
Committee revokes such authority. The Committee may also appoint such
accountants, counsel, and actuaries and other advisers as it deems necessary or
desirable in connection with the administration of the Plan. Expenses
necessarily incurred for such purpose shall be paid as provided in Section 9.09
hereof.   6.04   Actions of Committee.

  (a)   A majority of the members of the Committee shall constitute a quorum for
the transaction of business, and shall have full power to act hereunder. Action
by the Committee shall be official if approved by a vote of a majority of the
members present at any official meeting. The Committee may, without a meeting,
authorize or approve any action by written instrument signed by a majority of
all of the members. Any written memorandum signed by the Chairman, or any other
member of the Committee, or by any other person duly authorized by the Committee
to act, in respect of the subject matter of the memorandum, shall have the same
force and effect as a formal resolution adopted in open meeting.     (b)   A
member of the Committee may not vote or decide upon any matter relating solely
to him or vote in any case in which his individual right or claim to any benefit
under the Plan is specifically involved. If, in any case in which a Committee
member is so disqualified to act, the remaining members then present cannot, by
majority vote, act or decide, the Committee will appoint a temporary substitute
member to exercise all of the powers of the disqualified member concerning the
matter in which he is disqualified.     (c)   The Committee shall maintain
minutes of its meetings and written records of its actions, and as long as such
minutes and written records are maintained, members may participate and hold a
meeting of the Committee by means of conference telephone or similar
communications equipment which permits all persons participating in the meeting
to hear each other. Participation in such a meeting constitutes presence in
person at such meeting.

6.05   Authority of Committee. The Committee or its designee is authorized to
take such actions as may be necessary to carry out the provisions and purposes
of the Plan and shall have the discretionary authority to control and manage the
operation and administration of the Plan. In order to effectuate the purposes of
the Plan, the Committee or its designee shall have the fiduciary power and
discretion to construe and interpret the Plan, to supply any omissions therein,
to reconcile and correct any errors or inconsistencies, to decide any questions
in the administration and application of the Plan, and to make equitable
adjustments for any mistakes or errors made in the administration of the Plan.
All such actions or determinations made by the Committee, and the application of
rules and regulations to a particular case or issue by the Committee, in good
faith, shall not be

28



--------------------------------------------------------------------------------



 



    subject to review by any person or entity, but shall be final, binding and
conclusive on all persons ever interested hereunder. In construing the Plan and
in exercising its power under provisions requiring Committee approval, the
Committee shall attempt to ascertain the purpose of the provisions in question
and when such purpose is known or reasonably ascertainable, such purpose shall
be given effect to the extent feasible. Likewise, the Committee is authorized to
determine all questions with respect to the individual rights of all
Participants and their Beneficiaries under this Plan, including, but not limited
to, all issues with respect to valuation of Accounts, and Retirement, Disability
or Termination of Employment, and shall direct any trustee concerning the
allocation, payment and distribution of any funds held in trust for purposes of
the Plan.   6.06   General Administrative Powers. The Committee or its designee
shall have authority to make, and from time to time, revise rules and
regulations for the administration of the Plan.   6.07   Plan Administrator.
“Plan Administrator” shall mean the Committee or its designee. The Plan
Administrator shall exercise such authority and responsibility as it deems
appropriate to comply with the provisions of federal law and governmental
regulations issued thereunder and to carry out any duties imposed hereby.   6.08
  Duties of Administrative Personnel. Administrative personnel appointed
pursuant to Section 6.03 hereof, shall be responsible for such matters as the
Committee shall delegate to them by written instrument, including, but not
limited to communications to Employees at the direction of the Committee,
reports to the Committee involving questions of eligibility and contributions,
and assisting Participants and Beneficiaries in the completion of forms
prescribed by the Committee. Administrative personnel may not make any decision
as to Plan policy, interpretations, practices or procedures unless the authority
to make such decisions has been delegated to them in writing by the Committee.
All administrative personnel shall perform their allocated function within the
policies, interpretations, rules, practices and procedures established by the
Committee, except that administrative personnel shall coordinate matters related
to the Plan with the appropriate departments of the Company and each adopting
employer as the Committee directs.   6.09   Indemnity. The Company shall
indemnify and hold harmless each “Indemnified Person,” as defined below, against
any and all claims, demands, suits, proceedings, losses, damages, interest,
penalties, expenses (specifically including, but not limited to counsel fees to
the extent approved by the Company or otherwise provided by law, court costs and
other reasonable expenses of litigation), and liability of every kind, including
amounts paid in settlement, with the approval of the Company, arising from any
action or cause of action related to the Indemnified Person’s act or acts or
failure to act. Such indemnity shall apply regardless of whether such claims,
demands, suits, proceedings, losses, damages, interest, penalties, expenses, and
liability arise in whole or in part from the negligence or other fault of the
Indemnified Person, except when the same is judicially determined to be due to
gross negligence, fraud, recklessness, willful or intentional misconduct of such
Indemnified Person. “Indemnified Person” shall mean

29



--------------------------------------------------------------------------------



 



    each member of the Committee and each individual otherwise acting in an
administrative capacity with respect to the Plan.   6.10   Review Procedures
Under ERISA.

  (a)   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee or its designee a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within 60 days after such notice was received
by the Claimant. All other claims must be made within 180 days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.     (b)  
Notification of Decision. The Committee or its designee shall consider a
Claimant’s claim within a reasonable time, but no later than 90 days (45 days in
the case of a claim for Disability benefits) after receiving the claim. If the
Committee or its designee determines that special circumstances require an
extension of time for processing the claim (or in the case of a claim for
Disability benefits, an extension is necessary for reasons beyond the control of
the Plan), written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 90 day (or 45 day) period. In no event
shall such extension exceed a period of 90 days (30 days in the case of a claim
for Disability benefits which may be further extended for an additional 30 days
if the additional extension is due to reasons beyond the control of the Plan)
from the end of the initial period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the benefit determination. The Committee or its
designee shall notify the Claimant in writing that the Claimant’s requested
determination has been made, and that the claim has been allowed in full; or
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   if the claim is a
claim for Disability benefits, any internal rule, guideline, protocol or other
similar criterion which was relied on in connection with the review of the claim
and that such internal rule, guideline, protocol or

30



--------------------------------------------------------------------------------



 



      similar criterion may be obtained by the Claimant at the Claimant’s
request free of charge;

  (v)   if the claim is a claim for Disability benefits, and the denial is based
on medical necessity or other similar exclusion or limit, Claimant’s right to
receive free of charge an explanation of how that exclusion or limit and any
related clinical judgments apply to the Claimant’s medical circumstances;    
(vi)   an explanation of the claim review procedure set forth in Section 6.10(d)
below; and     (vii)   a statement of the Claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

  (c)   Review of a Denied Claim. On or before 60 days (180 days in the case of
a claim for Disability benefits) after receiving a notice from the Committee or
its designee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee or
its designee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

  (i)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;     (ii)   may submit written comments or other documents; and/or
    (iii)   may request a hearing, which the Committee or its designee, as
applicable, in its sole discretion, may grant.

  (d)   Decision on Review. The Committee or its designee shall render its
decision on review promptly, and no later than 60 days (45 days in the case of a
claim for Disability benefits) after the Committee or its designee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee or its designee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
60 day (or 45 day) period. In no event shall such extension exceed a period of
60 days (45 days in the case of a Disability claim) from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee or its designee expects
to render the benefit determination. In rendering its decision, the Committee or
its designee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. In the case of a claim for Disability benefits, the review on
appeal must be made by a different decision-maker from the Committee or its
designee and the decision-maker cannot give

31



--------------------------------------------------------------------------------



 



      procedural deference to the original decision. The decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:

  (i)   specific reasons for the decision;     (ii)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (iii)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits;     (iv)   if the claim is a claim for Disability
benefits, any internal rule, guideline, protocol or other similar criterion
which was relied on in connection with the review of the claim and that such
internal rule, guideline, protocol or similar criterion may be obtained by the
Claimant at the Claimant’s request free of charge;     (v)   if the claim is a
claim for Disability benefits, and the denial is based on medical necessity or
other similar exclusion or limit, Claimant’s right to receive free of charge an
explanation of how that exclusion or limit and any related clinical judgments
apply to the Claimant’s medical circumstances; and     (vi)   a statement of the
Claimant’s right to bring a civil action under section 502(a) of ERISA.

  (e)   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Section 6.10 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under the Plan.

ARTICLE VII
PARTICIPATION BY EMPLOYERS

7.01   Adoption of Plan by Affiliated Company. Any affiliated company of the
Company, whether or not presently existing, may adopt this Plan, effective as of
the date indicated in the instrument of adoption, if such affiliated company and
the Company execute an instrument in writing allowing for the affiliated
company’s adoption of this Plan. The provisions of this Plan shall apply only to
each employer severally, except as otherwise specifically provided herein or in
such employer’s instrument of adoption.

7.02   Rights and Obligations of the Company and the Employers. Throughout this
instrument, a distinction is purposely drawn between rights and obligations of
the Company and rights and obligations of each other employer. The rights and
obligations specified as belonging to the Company shall belong only to the
Company. Each employer shall have

32



--------------------------------------------------------------------------------



 



    the obligation to pay the benefits owing to its own Participants, and no
employer shall have the obligation to pay benefits to the Participants of any
other employer. Any failure by an employer to fulfill its own obligations under
this Plan shall have no effect upon any other employer. An employer may withdraw
from this Plan without affecting any other employer.   7.03   Withdrawal from
Plan.

  (a)   Notice of Withdrawal. Any employer may withdraw from the Plan upon
giving the Committee, the Company and the trustee of any trust established under
Article V with respect to such employer at least sixty (60) days’ notice in
writing of its intention to withdraw.     (b)   Trustee Segregation of Trust
Assets upon Withdrawal. Upon the withdrawal by an employer pursuant to this
Article, the trustee of any trust established pursuant to Article V with respect
to such employer shall segregate the share of the assets in the trust, the value
of which shall equal the total credited to the Accounts of Participants of the
withdrawing employer.

7.04   Continuance by Successor Company. In the event of the liquidation,
dissolution, merger, consolidation or reorganization of an employer, the
successor company may adopt the Plan for the benefit of the Employees of such
employer. If such successor company does adopt the Plan, it shall, in all
respects, be substituted for such employer under the Plan. Any such substitution
of such successor company shall constitute an assumption of Plan liabilities by
such successor company, and such successor company shall have all of the powers,
duties and responsibilities of such employer under the Plan. If such successor
company does not adopt the Plan, the Plan shall be terminated with respect to
such employer in accordance with the provisions of the Plan.

ARTICLE VIII
TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

8.01   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan. In the event of a termination of the Plan, the Measurement Funds available
to Participants following the termination of the Plan shall be comparable in
number and type to those Measurement Funds available to Participants in the Plan
Year preceding the Plan Year in which the termination of the Plan is effective.
Following a termination of the Plan, Participant Accounts shall remain in the
Plan until the Participant becomes eligible for the benefits provided in
Article 4 in accordance with the provisions of that Article. The termination of
the Plan shall not adversely affect any Participant or Beneficiary who has
become entitled to the payment of any benefits under the Plan as of the date of
termination. Notwithstanding the foregoing, to the extent permissible under
section 409A of the Code and related Treasury guidance or

33



--------------------------------------------------------------------------------



 



    Regulations, during the thirty (30) days preceding or within twelve
(12) months following a Change in Control an Employer shall be permitted to
(i) terminate the Plan by action of its board of directors, and (ii) distribute
the vested Accounts to Participants in a lump sum no later than twelve
(12) months after the Change in Control, provided that all other substantially
similar arrangements sponsored by such Employer are also terminated and all
balances in such arrangements are distributed within twelve (12) months of the
termination of such arrangements.   8.02   Amendment.

  (a)   Any Employer may, at any time, amend or modify the Plan in whole or in
part with respect to that Employer. Notwithstanding the foregoing, no amendment
or modification shall be effective to decrease the value of a Participant’s
vested Account in existence at the time the amendment or modification is made.  
  (b)   Notwithstanding any provision of the Plan to the contrary, in the event
that the Company determines that any provision of the Plan may cause amounts
deferred under the Plan to become immediately taxable to any Participant under
section 409A of the Code, and related Treasury guidance or Regulations, the
Company may (i) adopt such amendments to the Plan and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company determines necessary or appropriate to preserve the intended tax
treatment of the Plan benefits provided by the Plan and/or (ii) take such other
actions as the Company determines necessary or appropriate to comply with the
requirements of section 409A of the Code, and related Treasury guidance or
Regulations.

ARTICLE IX
MISCELLANEOUS PROVISIONS

9.01   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of section 401(a) of the Code and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
Plan shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with section 409A of the Code and related
Treasury guidance and Regulations.

9.02   Effect of Payment. The full payment of the Participant’s vested Account
under Article IV of the Plan shall completely discharge the Company’s
obligations to a Participant and his or her designated Beneficiaries under this
Plan, and the Participant’s participation in the Plan shall terminate.

9.03   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of

34



--------------------------------------------------------------------------------



 



    an Employer’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Employer. An Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   9.04   Employer’s Liability. An Employer’s liability for the payment
of benefits shall be defined only by the Plan. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided herein.
  9.05   No Right to Continue in Employment. The adoption and maintenance of
this Plan and the execution of any Deferred Compensation Agreement shall not be
deemed to constitute an employment contract between the Company or any of its
affiliated companies and any Eligible Employee. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing herein contained shall be deemed (i) to give to any Eligible Employee
the right to be retained in the employ of the Company or any of its affiliated
companies; (ii) to affect the right of the Company or any of its affiliated
companies to discipline or discharge any Eligible Employee at any time; or
(iii) to affect any Eligible Employee’s right to terminate his employment at any
time.   9.06   Binding Effect. This Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participants, and
their heirs, assigns and personal representatives.   9.07   Furnishing
Information. A Participant or his or her Beneficiary will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.   9.08   Integrated Plan. This Plan constitutes the final and
complete expression of agreement among the parties hereto with respect to the
subject matter hereof.   9.09   Controlling Law. Subject to ERISA, the
provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Texas without regard to its conflicts of laws
principles.   9.10   Expenses. The expenses of agents or advisers and any other
reasonable costs and expenses relating to the adoption, implementation,
interpretation and administration of the Plan shall be paid by the Plan, to the
extent not paid by the Company.   9.11   Notice. Any notice or filing required
or permitted to be given to the Committee under this Plan shall be sufficient if
in writing and hand-delivered, or sent by registered or certified mail, to the
address below:

35



--------------------------------------------------------------------------------



 



Rent-A-Center, Inc.
Attn: The Rent-A-Center Benefits Committee
5501 Headquarters Dr.
Plano, TX 75024

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   9.12   Inalienability of Benefits.

  (a)   The right of any Participant or Beneficiary to any benefit or payment
under the Plan shall not be subject to alienation or assignment, and to the
fullest extent permitted by law, shall not be subject to attachment, execution,
garnishment, sequestration or other legal or equitable process. In the event a
Participant or Beneficiary who is receiving or is entitled to receive benefits
under the Plan attempts to assign, transfer or dispose of such right, or if an
attempt is made to subject said right to such process, such assignment, transfer
or disposition shall be null and void.     (b)   Notwithstanding the foregoing,
if a Participant’s former spouse is awarded all or a portion of a Participant’s
Account under the Plan pursuant to a division of property in connection with a
divorce, such former spouse’s share of the Participant’s Account shall be her
separate property and shall be transferable by the Participant’s former spouse
by will or pursuant to the laws of descent and distribution. In order to be
effective, notice of such division of the Participant’s Account under the Plan
pursuant to a division of property in connection with divorce must be provided
in a form which generally complies with the requirements of section 414(p)(1)(B)
of the Code, as applicable, and any other requirements prescribed by the
Committee or its authorized representative. Any such share of a Participant’s
Account to which the Participant’s former spouse may be entitled shall become
immediately due and payable to the former spouse and may be distributed to the
former spouse at any time.

9.13   Court Order. The Committee is authorized to comply with any court order
in any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
section 409A of the Cod and other applicable tax law.

9.14   Spouse’s Interest. The interest in a Participant’s Account hereunder of a
Participant’s spouse, if any, who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse or such spouse’s estate in any

36



--------------------------------------------------------------------------------



 



    manner, including but not limited to such spouse’s will, nor shall such
interest pass under the laws of intestate succession.   9.15   Withholding. The
Plan Administrator shall determine whether or not federal income tax withholding
is required with respect to any distribution or withdrawal hereunder.
Notwithstanding any other provision of this Plan to the contrary, all rights and
benefits of a Participant or Beneficiary are subject to withholding of any tax
required by law to be withheld.   9.16   Validity. In case any provision of this
Plan shall be illegal or invalid for any reason, said illegality or invalidity
shall not affect the remaining parts hereof, but this Plan shall be construed
and enforced as if such illegal or invalid provision had never been inserted
herein.   9.17   Incompetent. If the Committee determines in its discretion that
a benefit under this Plan is to be paid to a minor, a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.   9.18   Distribution in the Event of Income
Inclusion Under 409A. If any portion of a Participant’s Account Balance under
this Plan is required to be included in income by the Participant prior to
receipt due to a failure of this Plan to meet the requirements of Code section
409A of the Code and related Treasury guidance or regulations, the Participant
may petition the Committee or Administrator, as applicable, for a distribution
of that portion of his Account that is required to be included in his income.
Upon the grant of such a petition, which grant shall not be unreasonably
withheld, the Participant’s Employer shall distribute to the Participant
immediately available funds in an amount equal to the portion of his Account
required to be included in income as a result of the failure of the Plan to meet
the requirements of section 409A of the Code and related Treasury guidance or
regulations, which amount shall not exceed the Participant’s unpaid vested
Account under the Plan. If the petition is granted, such distribution shall be
made within ninety (90) days of the date when the Participant’s petition is
granted. Such a distribution shall affect and reduce the Participant’s benefits
to be paid under this Plan.   9.19   Deduction Limitation on Benefit Payments.
If the Company reasonably anticipates that the Company’s deduction with respect
to any distribution from this Plan would be limited or eliminated by application
of section 162(m) of the Code, then to the extent deemed necessary by the
Company to ensure that the entire amount of any distribution from this Plan is
deductible, the Company may delay payment of any amount that would otherwise be
distributed from this Plan. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Sections 4.05 and 4.06, above. The delayed amounts
(and any amounts credited

37



--------------------------------------------------------------------------------



 



    thereon) shall be distributed to the Participant (or his Beneficiary) at the
earliest date the Company reasonably anticipates that the deduction of the
payment of the amount will not be limited or eliminated by application of
section 162(m) of the Code.

9.20   Obligations to the Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount owed
to any Employer, then such Employer may offset such amounts owing it against the
amount of benefits otherwise distributable.

38